Exhibit 10.2

 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT
BOTH (I) IS NOT MATERIAL AND (II) WOULD LIKELY BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION HAS BEEN MARKED WITH “[***]”.

AMENDMENT NO. 1
TO
LICENSE AGREEMENT

This Amendment No. 1 to License Agreement (this “Amendment”), dated as of May
11, 2020 (but only effective as of the Amendment Effective Date, as defined
below), is made by and between Aerpio Pharmaceuticals, Inc., a Delaware
corporation having business offices at 9987 Carver Road, Suite 420, Cincinnati,
OH 45242 (“Aerpio”), and GB004, Inc., a Delaware corporation having business
offices at 3013 Science Park Road, San Diego, CA 92121 (“Licensee”).  Aerpio and
Licensee are sometimes hereinafter referred to each as a “Party” and
collectively as the “Parties.”

WHEREAS, Aerpio and Licensee entered into a License Agreement dated as of June
24, 2018 (the “License Agreement”); and

WHEREAS, the Parties desire to make certain amendments to the License Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.

Definitions.  Capitalized terms not defined in this Amendment have the meanings
given such terms in the License Agreement.  

2.

Payment Upon Amendment Effective Date.  Licensee will pay to Aerpio a one-time
payment in cash of fifteen million U.S. dollars ($15,000,000), which payment
will be non-refundable and non-creditable and not subject to set-off.  This
Amendment will go into effect on such date as both (i) the Parties have
exchanged their respective signatures to this Amendment and (ii) Aerpio has
received such fifteen million dollar payment.

3.

Amendments.  The following amendments will become effective if and when Aerpio
receives the payment set forth in the above Section 2.  

3.1Section 1.51 of the License Agreement is hereby amended by adding “to the
extent” immediately following “solely” in the first sentence.

3.2Section 6.2 of the License Agreement is hereby deleted in its entirety and
replaced with the following:  

“Milestone Payments.  As set forth in the following table, Licensee will make
the following payments in cash (the “Milestone Payments”) to Aerpio upon
achievement of each of the milestone events set forth in the tables below (the
“Milestone Events”) by Licensee or its Affiliates or Sublicensees.  Each
Milestone Payment will be payable by Licensee to Aerpio within [***] ([***])
days after the achievement of the corresponding Milestone Event with respect to
the first Licensed Product.  Such payments will be non-refundable and
non-creditable and not subject to set-off.”

 

--------------------------------------------------------------------------------

 

 

“Approval Milestones”

“Milestone Event”

“Milestone Payment”

[***]

$[***]

[***]

$[***]

For clarity, each Approval Milestone payment is due only once regardless of the
number of Licensed Products developed by Licensee.

 

“Sales Milestones”

“Milestone Event”

“Milestone Payment”

First achievement of USD $[***] of annual Net Sales of all Licensed Products in
the Territory in a particular Calendar Year

$50,000,000

For clarity, such Sales Milestone payment is due only once regardless of the
number of Licensed Products commercialized by Licensee or the number of times
the Sales Milestone is met.  

3.3Section 6.3(a) of the License Agreement is hereby deleted in its entirety and
replaced with the following:  

“Royalties.  Licensee will pay to Aerpio running royalties in cash at the
graduated royalty rates specified in the following table with respect to the
aggregate annual worldwide Net Sales of all Licensed Products in a calendar
year:

Aggregate Annual Worldwide Net Sales of All Licensed Products in a calendar year

Royalty Rate

Portion of cumulative Calendar Year Net Sales of Licensed Products in the
Territory up to and including USD $[***]

[***]%

Portion of cumulative Calendar Year Net Sales of Licensed Products in the
Territory between USD $[***] and USD $[***]

[***]%

Portion of cumulative Calendar Year Net Sales of Licensed Products in the
Territory exceeding USD $[***]

[***]%

The applicable royalty rate will be calculated as provided in this Section
6.3(a) by reference to the aggregate annual worldwide Net Sales of all Licensed
Products.  By way of example, in a given calendar year, if the aggregate annual
worldwide Net Sales of all Licensed Products for which royalties are due under
this Section 6.3(a) were USD 1,200,000,000, the following royalty payment would
be payable under this Section :  [***]% x [***] plus [***]% x [***] plus [***]%
x [***], for an aggregate total of USD $[***].

3.4Section 6.4(e) of the License Agreement is hereby amended by adding the
following clause to the end of the sentence in such Section: “, and provided
further that, if Licensee were to send such notice to Aerpio and this
Section 6.4 thereby did not apply to such Change of Control, then the royalty
rates set forth in the table in Section 6.3(a) would automatically be increased
from [***] percent ([***]%), [***] percent ([***]%) and [***] percent ([***]%),
to [***] percent ([***]%), [***] percent ([***]%) and [***] percent ([***]%),
respectively, only for Net Sales invoiced after such Change of Control (and, for
clarity, the example below such table would no longer be accurate for those Net
Sales), save for the following exclusion of certain Net Sales: those increased
[***]/[***]/[***]% royalty rates would not apply, and instead the original
[***]/[***]/[***]% royalty rates would apply, to those Net Sales (and only those
Net Sales) invoiced after such Change of Control by any Sublicensee (and its
Affiliates) within the scope of a sublicense of commercial rights granted under
Section 5.2 to such Sublicensee before such Change of Control, provided that
this exclusion shall not apply to any such Sublicensee that is either (i) an
Affiliate of Licensee before such Change of Control, or (ii) the acquirer (or an
Affiliate of such acquirer) of such

2

--------------------------------------------------------------------------------

 

ultimate parent in such Change of Control. For the avoidance of doubt, this
Section 6.4(e) shall not apply if (1) a Qualifying Transaction has occurred and
(2) the Licensee has exercised its option to pay Aerpio the greater of (i) [***]
([***]) or (ii) the 20% Amount of any upfront Transaction Payment pursuant to
Section 6.4(b) or Aerpio has exercised its option to be paid the 20% Amount
pursuant to Section 6.4(c).

4.

Press Releases Regarding Execution of the Amendment.  The Parties each agree to
issue their respective press releases with any language related to this
Amendment attached to Exhibit A no earlier than the close of the U.S. market on
May 12, 2020.

5.

General Provisions.

5.1Effect on License Agreement.  Except as specifically amended by this
Amendment, the License Agreement will remain in full force and effect and is
hereby ratified and confirmed.  Each future reference to the License Agreement
will refer to the License Agreement as amended by this Amendment.  To the extent
a conflict arises between the terms of the License Agreement and this Amendment,
the terms of this Amendment will prevail but only to the extent necessary to
accomplish their intended purpose.

5.2Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law provisions.  

5.3Counterparts; Facsimiles or PDF.  This Amendment may be executed in one (1)
or more counterparts, each of which will be deemed an original and all of which
together will constitute one and the same instrument.  Facsimile or PDF
execution and delivery of this Amendment by either Party will constitute a
legal, valid and binding execution and delivery of this Amendment by such Party.

[Remainder of this Page Intentionally Left Blank]

 

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to License
Agreement to be executed by their respective duly authorized representatives and
to become effective as of the Amendment Effective Date.

 

AERPIO PHARMACEUTICALS, INC.

By:

 

/s/ Joseph H. Gardner

 

 

(Signature)

Name:

 

Joseph H. Gardner, PhD

Title:

 

President and Founder

GB004, INC.

By:

 

/s/ Christian Waage

 

 

(Signature)

Name:

 

Christian Waage

Title:

 

Secretary

 

 